Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 1 of 15




                  Exhibit 23
         Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 2 of 15



Yale Department ofSpanish & Portuguese
                                                                             .POBox2oS:io4
                                                                              New Hayen CT 06520-8204
    Susan Byrne
                                                                              T 203 432~1151
    Associate Professor of Spanish                                            B 203 432-1178
    203-432-116:2                                                             ~pan-port,yale.edu
    SUSfilhby;ne@yale.edu
                                                                             cQ11rier
    http://suebyrne.com                                                      82-<.)o Wall Street
                                                                             Ne\\'Haven CT 06511


    Ben Polak
    Provost
    William C. Brainard Professor of Economics
    Office of the Provost
    Yale University
    2 Whitney Avenue, Suite 400., Room 432
    New Haven, Connecticut


    March 8, 2016


    Dear Provost Polak,
    Pursuant to Yale Faculty Handbook ("FH'') section lll.L3;a, I submit this petition for
    review of a determination regarding my tenure review that was communicated to me on
    February 15, 2016. Jn voting to deny me tenure, three senior faculty members of the
    Department bf Spanish & Portuguese violated University policy regarding eligibility for
    voting (FH 111.L.3.a.i), failed to provide adequate and fair consideration in the matter of
    my promotion (FH 111.L.3,a.ii), and retaliated against me for having ·spoken out against
    abuses of university and public policy perpetrated by them (FH 111.L.3.a.iii), including
    sexual harassment and discrimination, and witnessed by me,

   All Yale procedures governing promotion and tenure are subject to the lmplled covenant
   of good faith and fair dealing and thus afford me the reasonable expectation of a fair
   and equitable process on the merits for tenure review. Simply put, actions taken in the
   implementation of the tenure review process. that defeat reasonable expectations
   grounded in the FASTAP procedures violate the implied covenant, and by extension, the
   process established for t~nure in the Faculty Handbook. The participation in my tenure
   review of Noel Valis ("NV"), Rolena Adorno eRA"), and Roberto Gonzalez Echevarrfa
   ("RGE") improperly defeated my reasonable expectation of a fair hearing on the merits.
   The negative outcome of my tenure review was predetermined in the minds of those
   three faculty members who, together, conform a majority bloc of the five senior voting
   faculty in the department. A climate review of the Department of Spanish & Portuguese
   ("the department") conducted from March through December of 2015 revealed multiple
   instances of those same three senior faculty members working together to stifle the
   voices of other department members, colluding so as to unreasonably deny tenure in
   earlier cases, denying junior faculty benefits in the form of mentoring and leaves, and
   consistently violating Yale policy and procedures in the service of their own political
   agenda to obsessively guard their power base in the department. By the time my tenure



                                                                                    Byrne000422
     Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 3 of 15




review began ln March of 2015, the departmental climate of intimidation and bias
created and maintained by RA, RGE, and NV precluded the possibility of my tenure
case being evaluated on fair, professional criteria.

During a meeting held on December 15, 2015 to discuss the results of the departmental
climate review, Faculty of Arts and Sctences ("FA$") Dean Tamar Gendler stated that
the department has a known problem with rejecting qualified candidates for tenure while
masking those rejections as issues of "professional judgment.'' Gendler assured
department members that such "subjective judgments used as cover for improper
motivations" can be appealed and will be heS1rd by your office. The non-specific "quality
of my research" critique in the notification of denial of tenure to me is just that: a
specious pretext made in bad faith to disguise improper motivations.

On February 23, 2016i prior to filing this appeal and pursuant to FH 111.L.3.b, I sought an
equitable solution to this problem through informal consultation with Dean Gendler, who
told me that my case "was sufficiently complicated for me to go ahead and appeal" to
your office.

On March 2, 2016 I filed a first appeal (''Appeal 111) regarding Dean Gendler's Jan. 19,
2016 determination to not grant a recusal request I had filed on April 1, 2015. I will
incorporate Appeal 1 by reference at various points below. I now file this second appeal
asking your office to reverse and vacate the senior faculty vote to deny me tenure, of
which I received official notice on February 15, 2016.


RELEVANT POLICIES AND PROCEDURES

STANDARDS FOR APPOINTMENTS AND PROMOTIONS

The Yale Faculty Handbook C'FH") is faculty policy, and it describes the standards for all
faculty in ladder (tenured and tenure track) ranks. For initial appointment as Assistant
Professor on Term, a candidate must demonstrate "promise as a teacher and scholar"
(FH IV.H.1), and reappointment to the same rank "requires evidence of success as a
teacher and achievement as a scholar" (FH IV.H.1). That first move through the ladder
ranks at Yale is from "promise" to "evidence ofsuccess ... and achievement." The third
step in the ladder ranks is promotion to Associate Professor on Term, and the standard
for that promotion:

      Associate Professor on Term. Associate professor on term is normally the rank
      of promotion from assistant professor or the rank of initial appointment at Yale for
      an individual with scholarly or artistic achievement and substantial previous
      teaching experience. To be considered for this appointment candidates must
      present significant published research and scholarship representing early
      demonstrations of disciplinary or interdisciplinary leadership, excellent teaching
      and mentoring of students; and engaged university citizenship. These



                                                                                   Byrne 2
                                                                               Byrne000423
     Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 4 of 15




       accomplishments will be assessed by the relevant departments and programs
       and by experts outside Yale. (FH IV.H.1)             ·

Thus, a faculty member who holds the rank Associate Professor on Term at Yale has
already been judged by his or her department, and by experts outside of Yale, to have
"significant published research and scholarship representing early demonstrations of
disciplinary or interdisciplinary leadership, excellent teaching and mentoring of students,
and engaged university citizenship" (FH IV.H.1).

Cumulative time in the ranks 110n term" at Yale "may not exceed nine years/ and
associate profe$sors "must be reviewed for promotion to tenure no later than during
their penultimate year in the rank of associate professor on term" (FH IV.H.2). The Yale
standard for Associate Professor with Tenure is:

       Associate Professor with Tenure. Candidates for this rank are expected to
       have shown evidence of exceptional accomplishments and future promise that
       makes the sponsoring department confident that within five years they will merit
       promotion at Yale to the rank of professor. (FH IV.H.2)

That promotion from Associate Professor on Term to Associate Professor with Tenure
indicates that a faculty member's work has been judged to have graduated from
"significant" to "exceptional" in quality, and that within five years the candidate will merit
the rank of Professor, a standard that is defined:

       Professor. Candidates for the rank of professor are expected to stand among
       the foremost leaders in their fields throughout the world. It is expected that
       professors will continue to develop the qualities of scholarship, creativity,
       teaching and university citizenship that earned them their appointments. (FH
       IV.H.2)

Of both ranks with tenure, Yale specifies:

      The criteria for appointment or promotion to the rank of associate professor with
      tenure differ from those for professors in degree rather than in kind. Tenured
      faculty at Yale are expected to stand among the foremost leaders in their fields
      throughout the world. Associate professors with tenure are expected to develop
      the qualities of scholarship that earned them their permanent appointments, so
      that within a reasonable period of time their value to the University and their
      national or international standing will make them suitable candidates for
      professor. (FH IV.H.2)


FASTAPPROCEDURES

In 2007, Yale University instituted a tenure track system of hiring and promotions called
the Faculty of Arts and Sciences Tenure and Appointments Policy ("FASTAP"). Details


                                                                                      Byrne 3
                                                                                 Byrne000424
     Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 5 of 15




are found in a 2007 Report to the Faculty (http://facultyadmin.yale.edu/checklists-forms-
templates, FASTAP Report Feb. 2007 ("Report")). FASTAP governs recruitment,
review, and promotions of Yale ladder faculty, and the 2007 Report begins by Jnsisting
that the procedures for tenure and appointments: "must be rigorous, clear, and fair, and
must be perceived as such" (Report 2).

Changes in Yale's recruitment, appointment, and promotion process introduced with
FASTAP include the very important point that "Consideration for promotion to tenure will
be detached from resource issues. All new non-tenurec:I appointments to the ladder
faculty will be understood to carry the resources required for tenure, should tenure be
warranted on the basis of merit" (Report 3). Pursuant to FASTAP, the determining factor
in a tenure position at Yale is "merit."

 The third- and sixth-year reviews for reappointment, then promotion to Associate
 Professor on Tenn, are key to the FASTAP system: "these reviews will be buttressed by
strengthening mentoring by senior faculty and improving. leaves to aid the research and
scholarship of non-tenured faculty'' (Report 10). Yale prides itself on "guaranteeing
 leaves for research and scholarship [that] necessitate and should stimulate effective,
empathic, and discerning mentoring for non-tenure faculty by the University's
distinguished senior faculty" (Report 14)., Regarding the Associate Professor Leave
("APL''): "Assistant professors in the Faculty of Arts and Sciences who are promoted to
the rank of associate professor on term are eligible for an Associate Professor Leave, a
full year's leave at full salary ... [that] may be awarded to associate professors who
present, during the fall of the previous academic year, a research proposal that is
approved by the department chair and the FAS Dean" (FH XVII.B.5.b). The importance
of the APL to FASTAP is highlighted with the following statement: "Morse Fellowships,
Junior Faculty Fellowships, and Associate Professor Leaves - where the benefit to the
faculty member is paramount - will not be disallowed or delayed by reason of adverse
effect on the department, program, or school'' (FH XVII.A1). Yale promises its associate
professors on term a fair hearing for an APL request, and recognizes the benefits - of
"paramount" importance - such a leave will bring.


GENERAL PROCEDURE$ GOVERNING APPOINTMENTS AND PROMOTIONS

Specific procedures ensure that university standards are met so as to guarantee
fairness in matters of appointments, reviews, and promotions: uThe definition and
standards for appointment at each rank and the procedures that govern appointments,
reviews, and promotions constitute the means by which the fairness and quality of
faculty appointments and promotions are ensured" (FH Ill). Those procedures include
mentoring and careful evaluation by a department chair and other senior faculty
members at each and every stage in the non-tenured ladder ranks:

      Reappointment of persons holding term appointments is not automatic ,and
      reqL;1ires careful evaluation of a candidate's work by the members of the



                                                                                  Byrne 4
                                                                             Byrne000425
     Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 6 of 15




       department eligible to vot~ on reappointment. Chairs, in consultation with the
       D.ean ofthe FAS and the Deputy Provost for Faculty Development and Diversity,
       are responsible for ensuring the development and effectiveness of mentoring
       programs for non-tenured faculty. They are expected to keep non-tenured faculty
       members informed of the department's procedure for appointments and
       promotions and every year to discuss with each individual the department's
       assessment of his or her progress and prospects. (FH IV.H.1)

A department chair bears the responsibility for formal reviews, mentoring, and
notification of "progress and prospects" to non~tenured ladder faculty at each stage of
their professional career at Yale. Initial appointment · is for a four-year term 1
reappointment is for a three-year term, and a faculty member's promotion to Associate
Professor on Term is "for a term equal to his or her remaining eligible time in the non-
tenure ranks" (FH IV,H.1). At each ofthose stages, a faculty member's work is carefully
evaluated for quality and promise, and the faculty member is informed of those results.
Conduct inconsistent with Yale Standards for Faculty includes: "Failure to meet the
generally accepted responsibilities of an appointed faculty leadership position" (FH
11.B.3.1), such as the responsibility of an appointed department chair to develop and
ensure the effectiveness of mentoring programs for non-tenured ladder faculty. In the
Department of Spanish & Portuguese, the mentoring program consists of a once-a-year
meeting of all junior faculty together with the department chair, to review en masse the
"Default Clock" for non-tenured faculty (Report 23, figure 2).

Yale policy regarding voting on appointments and promotions is governed by FH 11.K.2
and the document titled "Yale Voting Policiesu linked to Step 3 of the FAS Steps for
Promotion         document:     http://facultyadmin.yale.edu/fas-voting-policy. On voting
irregularities in my tenure review, violative of those policies as well as both FH 111.L.3.a.i,
and FH 111.L.3.a.iii, I refer your office to my Appeal 1, and add here the name of NV to
those others (RA and RGE) addressed in my April 1, 2015 recusal request, which is
discussed in .detail in'Appeal 1; Those three faculty members all violated Yale policy on
voting by allowing a personal and political conflict of interest to interfere with their
determination on my tenure review, contrary to FH IILL.3.a.i. In violation of FH
111.L.3.a.iii, they retaliated against me for having spoken out against abuses of university
and public policy perpetrated by them, including sexual harassment and discrimination,
and witnessed by me. Further, they failed to provide adequate and fair consideration to
my review, approaching it instead with prejudgmental bias, in violation of FH 111.L.3.a.ii,
and as further discussed below.                                      ·


PROCEDURES FOR TENURE REVIEW

The specific steps for a tenure review at Yale are listed in a document on the Faculty
Administrative Services website: http://facultyadmin.yale.edu/resources/reappointments-
~romotions, "Steps for Initial Promotion to tenure." The dates governing my tenure
review are those found on an earlier iteration of that document, the "Promotion Tenure


                                                                                       Byrne 5
                                                                                 Byrne000426
     Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 7 of 15




Timetable.'' and they are: April 1, notification to candidate; April 15, candidate submits
initial materials; April 22, select dept. review committee; June 8, identify referees and
comparison candidates; by June 30, secure referees; by June 15, schedule TAC review
date; Aug, 18, candidate's materials due; Sep. 11 materials to referees and committee;
by Nov, 1, dept. review committee recommendation; early to mid-Nov., departmental
vote; December-March, present successful cases to TAC.

Yale considers a candidate's scholarly writings 1'the most tangible and enduring
demonstration of a scholar's distinction" (FH IV.H.2), and specifies that a "tenure review
will include assessments by experts outside cf Yale" (FH lV.H.1), External reviewers
(referees/ experts) are asked to address a candidate's "original contributions to
research" in both general terms and in the precise 0 area of specialization,11 by evaluating
the "breadth. depth, and impact" of a candidate's scholarship and research as deserving
a place "among the leaders in his or her field throughout the world"
(http://facultyadmin.yale.edu/resources/reappointments-promotions, "Follow-up Letter to
External Referees"). The same document asks external reviewers to compare a
candidate's work "with that of leading scholars in this field" by making comparisons to
specific scholars selected by the internal review committee at Yale and, if they choose
to do so, by suggesting further comparison candidates. The external reviewer is asked
to assess the evidence in a candidate's existing dossier, and to comment on his/her
ongoing and possible future work in the discipline..

A list of proposed referees is prepared by the department and approved by the FAS
Dean. Those external referees are full professors in the candidate's precise field of
research . .Each receives a letter from the department, along with a dossier prepared by
the candidate. A small department at Yale, such as the Department of Spanish &
Portuguese, will not have two specialists in one field, and my department does not have
another professor knowledgeable about current developments in my field. The letters
from external referees are crucial in that they provide up-to-date expert opinion in the
precise field and subfield of a candidate.


STANDARDS OF CONDUCT REGARDING APPOINTMENTS AND PROMOTION

Yale holds its faculty to high stahdards of conduct in all matters: "Members of this
University have freely associated themselves with Yale and in doing so have affirmed
their commitment to a philosophy of mutual tolerance and respect. Physical restriction,
co~rcion, or intimidation of any member of the community .is contrary to the basic
principles of the University" (FH II.A).

Regarding appointments and promotions, the Yale faculty is charged with "the
application of fair and consistent standards and processes in matters of promotion and
tenure" (FH 11.B), obliged to "participate constructively and without discrimination in
hiring and promotion decisions" (FH 11.B.3), and specifically instructed to not evaluate




                                                                                    Byrne 6
                                                                               Byrne000427
          Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 8 of 15




"the professional comj:>etence of colleagues using criteria that do not directly reflect
professional performancej1 (FH 11.B.3,j).

Yale University also stresses the need for a proce.ss of tenure and appointments
"guided by the principles of open access and diversity" (FH IV.E). In sum, Yale pledges
fairness, consistency, non-discrimination, and high principles in all matters of
appointments and promotions. A process that involved arbitrary and capricious
determinations made ln bad faith would be an insult to Yale's academic ideals of
excellence, and contrary to the university's basic pledge of fairness to its faculty,


STATEMENT OF FACTS

In July of 2008, I b~gan at Yale as Assistant Professor of Spanish in the Department of
Spanish & Portuguese.

In September of 2009, I submitted a proposal for a Morse Fellowship to be taken in the
year 2010-2011, for work on my project Ficino in Spain. An internal departmental review
committee of RGE, NV, and Prof. David Jackson provided individual comments on an
early draft of the proposal; then unanimously approved the final version .in October of
2009.

For my third-year review in 2010-2011, my work received "careful evaluation" for
reappointment (FH IV.H.1) by an internal departmental committee consisting of RGE,
NV, and Prof. Maria Rosa Menocal. 1 I was later told by RA that all aspects of my
performance were found to be exemplary, that the full department vote was unanimous
in my favor, and that my progress and prospects were excellent. As indicated in the FH,
I had shown "evidence of success ... and achievement" (FH IV.H.1). Pursuant to
FASTAP: "these review$ will be buttressed by strengthening mentoring by senior faculty
and improving leaves to aid the research and scholarship of non-tenured faculty"
(Report 10). In that respect, RA told me that my wo,rk: research, teaching, and service,
was of such high quality that I would be "the model for all others to follow.';

In fall 2011, I was again informed by RA that all aspects of mywork: research, teaching,
and service, were exemplary.

My term of reappointment as Assistant Professor of Spanish for an additional three
years began in July of 2012.

On September 9, 2012, RA again praised my research work: "well done, Sue! Another
banner year for you. I'm so pleased'' (email, RA to Byrne). In that same month, my
second book, Law and Hfstory in Cetvantes' Don Quixote, was published.


1 Prof.Menocal was the last person to receive tenure in the department, in 1992. The department rejected
her candidacy, she appealed to the provost, and she was granted tenure.


                                                                                                 Byrne 7
                                                                                           Byrne000428
     Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 9 of 15




In December of 2012, RA encouraged non..tenured ladder faculty in the department to
put in for promotion to Associate Professor on Term during their fifth year of service,
should we feel ready to do so.

In January of 2013, I submitted the materials for promotion review. RA told me that nine
very positive letters of support were received from external referees, that on April 16,
2012, an internal committee of RA, RGE, and NV heartily recommended my promotion
to the full departmental faculty, and that the full department vote was unanimous in my
favor. I had reached the third step in Yale's ladder ranks, and had been judged to have
"significant published research and scholan,hip representing early demonstrations of
disciplinary or interdisciplinary leadership, excellent teaching and mentoring of students,
and engaged university citizenship" (FH IV.H.1, criteria for Associate Professor on
Term).

My appointment as Associate Professor on Term began in July of 2013.

In September of2013t RA told rne that my research accomplishments over the previous
year were 1'wonderful" (email, RA to Byrne).

On January 7, 2014, RA arbitrarily and capriciously changed the vetting standards for
my position by telling me, six years after I was hired: ''The problem wlth your tenure
review is that we don't need another Cervantista in the department.'1 See Appeal 1.

In January of 2014, RA, RGE, and NY arbitrarily arid capriciously denied tenure to my
colleague Pau1o Moreira. For years 1 RA had told me: "Paulo is brillic1nt and will have no
problem getting tenure." However, having failed to convince Paulo to turn against David
Jackson by usurping the Portuguese summer program in Brazil, the trio of RA, RGE,
and NV decided to unfairly deny him tenure. Their only consideration was their hold on
power in the department, and they used the pretense of professional judgment as cover
for those improper motivations.

On August 13, 2014 RGE, named as my official department mentor in 2008 by RA, told
me directly that he intended to unfairly and arbitrarily deny me tenure: "As to this
mentoring thing: no one ever gets tenure at Yale, so you should keep looking for
another job" (See Appeal 1). Witnesses to RGE repeating this blanket statement of
contempt for FASTAP on multiple occasions during the annual "mentoring" meetings
held by RA include Profs. Paulo Moreira and Kevin Poole. See Appeal 1.

From September of 2014 through February of 2015, in their roles as members of the
internal committee reviewing my APL proposal, RA, RGE, and NV made unsupported
statements defaming my research work that directly contradicted their previous praise
for the same body of work. They denied me that year-long leave, which is a key part of
the FASTAP system, and for wbich I had become eligible through my promotion to
Associate Professor on Term.




                                                                                    Byrne 8
                                                                              Byrne000429
    Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 10 of 15




Of the 140 APL requests filed from academic·year 2009-2010 through academic year
2014-2015, only one is listed in the FAS Dean's office with a negative recommendation
by the candidate's qepartment: my own 2014 APL request. According to Dean of
Academic Affairs Jack Dovidio, who graciously provided the full numbers for those
years, "my records indicate that one proposal was received by the Dean's Office in the
Fall of 2014 after having been rejected by the applicant's department --your application"
(Dovidio to Byrne, 4 March 2016). That sole exception to the norm, my APL proposal,
had at the time already been awarded $12,000 in research grants by two different Yale
sources, onlyto be rejected In bad faith by RA, RGE, and NV, That unique exception to
the standard and norm for APLs demonstrates the malicious intent of those three faculty
members, who chose to deny me the benefit$ - of "paramount" importance as Yale FH
says - that such a leave would bring. For full details on their failure to abide by ethical
standards during the process of unfair and inadequate consideration that led to that
disconcerting determination, see Appeal 1.

Oli March 6, 2015, all ladder faculty in the department received an anonymous letter
from graduate students listing problems: in the department that ranged from lack of
intellectual freedom to s.exual harassment and unfair tenure denials. The professors
criticized in that letter were RA, RGE, and NV.

On March 25, 2015, Yale Daily News published a story on the department and,
specifically, on that anonymous letter. That and subsequent stories further attested to
problems with RA, RGE, and NV.

On March 27, 2015 1 the Provost informed an members of the department that there
would be a departmental climate review. As that review was carried out, over 60
persons would provide testimony confirming the crisis situation in the department. A
number of those persons testified about RGE's deeply-entrenched bias against tenuring
any junior colleague, a posture directly at odds with FASTAP, and about RA and NV
aiding and abetting RGE in that prejudicial stance. I was interviewed on April 22, 2015
(see Appeal 1, and the 11 Climate Review Report" produced by attorneys Jamaal Thomas
and Barbara Goren).

On March 30, 2015, RA sent me the required letter requesting materials for my tenure
review.

On April 1, 2015, I requested that RA and RGE recuse themselves from my tenure
review. Of interest for the facts below, RA and RGE refused to recuse themselves, while
the FAS Dean insisted that her office would make the final determination on whether to
grant my recusal request. For particular details and events related to the recusal
request, its relationship to the departmental climate review, and retaliation against me'
for it and other pertinent reasons, see Appeal 1.

From April 15 through August 18, 2015, I submitted all documents and my full dossier
according to the tenure review calendar and schedule. Through December of 2015, the


                                                                                   Byrne9
                                                                              Byrne000430
    Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 11 of 15




FAS Dean's office tied my recusal request directly to the ongoing departmental climate
review, and repeatedly insisted that it could not decide on that request until after the
conclusion of the climate review. The dates indicated for specific steps of
recommendation and voting on my tenure review were not met by the committee, nor by
the departmental faculty, due to the linking of the recL1sal request to the ongoing climate
review.

In July of 2015, my third monograph study, Ficino in Spain, was published.

On July 24, 2015, Dean Gendler informed me that NVwould be the chair of my internal
review 9ommittee. That attempt to put a bandaid on a festering wound did not help. NV
will always follow the instructions of RA and RGE oh all departmental matters, as she
had done in signing her name to the denial of my APL request in the fall 2014 semester.
NV's blind obedience to RA and RGE was testified to by a number of department
members, including me, during the climate review process. The same problem was
highlighted in YDN stories, and in the anonymous graduate student letter that led to the. ,
departmental climate review. Rather than take my review out of the hands of the
politically tainted group, the FAS Dean gave it directly to them, while ostensibly putting
special procedures in place to delay any meetings or action on it. Defying those special
procedures, throughout the summer and fall of 2015, RA, RGE, and NV held secret
meetings to discuss my tenure review.

On August 13, 2015, Jack Dovidio wrote to inform me of the full composition of the
ihternal committee for my tenure review: NV as chair, with Profs. David Jackson
(Spanish & Portuguese), Howard Bloch (French), and Giuseppe Mazzotta (Italian).
Without wishing to impugn the motives of any colleague, I must point out that Prof.
Mazzotta is RGE's best friend. For an example of their sexually-tainted bullying and
hijinks at my expense, see Appeal 1, page 13.

On August 14, 2015, I handed my tenure dossier to NV in her office. As I did so, NV told
me that she had already consulted with RA. Less than one hour after giving NV the
dossier, I returned to her office to deliver a book she had requested. RA was in the
office consulting with NV about my dossier. I heard them speaking just prior to knocking
on the door, which NV opened only slightly so as to hide RA from my view.

From approximately 9 to 10 a.m on August 17 1 2015, NVand department administrative
staffperson Susan Wheeler uploaded my dossier to lnterfolio. Following that meeting,
NV had a lengthy consultation with RA and RGE 1 in RA's office. Department registrar
Virginia Gutierrez is a witness to this meeting. At approximately 11 :30 a.m., NV rushed
out of that meeting. As she came out of RA's office, I approached NV to ask her if she
had found everything in the dossier easily organized for upload. Flushed, she said yes,
then hurried away.

On December 14, 2015, Dean of Academic Affairs Jack Dovidio told me that he would
attend and oversee all meetings of the internal committee for my tenure review, as well



                                                                                  Byrne 10
                                                                              Byrne000431
    Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 12 of 15




as all those held by the full faculty to discuss ahd vote on my review. He assured me
that no such meetings had yet taken place 1 an assurance that I knew to be false given
the examples of such meetings I had seen during the previous months, as detailed
above.

On December 15, 2015, FAS Dean Gendler and Graduate School Dean Lynn Cooley
held a meeting with ladder faculty in the department to inform us of the results of the
departmental climate review. We were told that, to address the problems that led to the
critical situation in the department, NV would relinquish her administrative role as
Director of Graduate Studies. That determination strongly suggests that known
problems regarding NV's judgment, fairness, and fitness were documented during the
departmental climate .review and are evidenced in the climate review report. Despite
that knowledge on the part of the administration, NV was allowed to continue as chair of
the internal committee reviewing my case for tenure, and to perpetuate an identical
pattern of misconduct in that role, consulting regularly as she had and would continue to
do With RA and RGE on all matters related to my review. The same majority bloc of
senior professors in the department that had created and have perpetuated for years a
cllmate of fear and intimidation, such that the drastic measure of a climate review
became a necessity, was left in place to further and completely corrupt my tenure
review.

On January 19, 2016, Dean Gendler responded to my April 1, 2015 recusal request to
say that there would be no recusals. See Appeal 1.

On February 9, 2016, the internal committee and the department's senior faculty met to
discuss my tenure review. Prior to the full meeting, Giuseppe Mazzotta met in private
with NV in the department library. Virginia Gutierrez is a witness to this private meeting.

On February 11-12, 2016, I was out of town interviewing for a position at another
university. On February 11, NV sent me an email request for a meeting on Feb. 15 to
communicate to me the result of my tenure review. I replied with note to being out of
town. For three days following my reply, RA, NV and Yale Law School professor Kate
Stith ("KS") strategized to extract the Internet Protocal Address ("IP address") from my
emails, inadvertently copying me on some of those messages. The IP address provides
location, which would allow RA, NV, and KS to identify the university where I was
interviewing, and to attempt to blacklist me there. On my return, I asked RA, NV and KS
if they wanted my IP address, as I knew what it was and could provide it. They failed to
respond. This was just the latest episode in a series of retaliatory measures taken
against me by RA, RGE, and NV (see Appeal 1), now scheming with yet another
colleague, KS.

On February 15, 2016, I received the official notification of denial of tenure from NV and
Jack Dovidio. I told them both that I knew the entire process had been corrupt. RA,
RGE, and NV were rife with bias towards me, and towards Yale's tenure track system
itself. Both the FH guarantee of fair and adequa,te consideration (FH 111.L.3.a.ii), and


                                                                                   Byrne 11
                                                                              Byrne000432
    Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 13 of 15




FASTAP's pledge regarding procedures for tenure and appointments, specifically that
they "must be rigorous, clear, and fair, and must be perceived as such" (Report 2), were
mocked by my three senior colleagues, who approached the review vote with one
predetermined.mind. I am certain that Jack .Dovidio can attest to that.

 My curriculum speaks for itself and does not need defending. Nonetheless, it is worth
 highlighting that, in the eleven years since the awarding of my doctorate in December
 2004, l have published three single-authored monograph studies, the most prestigious
 form of publication in my field, along with multiple articles in peer-reviewed journals and
 invited volumes. My publications have all been very well-received, very positively
 reviewed, and incorporated into critical conversation in my field by numerous scholars. I
 have successfully crossed disciplinary fines; such that my second book, which sold out
 twice in hardcover and was re-printed in a paperback edition within nine months of its
 first publication, is now held in over 800 libraries worldwide, a group that includes
 college, law, and supreme court collections. That book has received ten uniformly
 positive reviews. My third book, published just si>< months ago, has already earned two
 excellent reviews: it is a "ground-breaking book" (Fred de Armas, University bf Chicago,
 Renaissance Quarterly, forthcoming), and "an interesting example of the kind of book
that can result when someone takes a commonly received scholarly opinion and tests it
 against the actual data. All of us view the world through our various heuristic filters,
some of which we construct ourselves and some of which we inherit from our teachers,
 but as this book shows, these filters can keep us from seeing important facts that are
 literally right in front of us" (Craig Kallendorf, Texas A&M .University, Neo-Latin News
 63.3-4 (2015). I am frequently invited to give lectures in national and international
 settings, and I am recognized and respected in those same circles. Within the last three
years alone, I have been elected to the boards of three different professional
associations: I am the Discipline Representative for Hispanic Literatures of the
 Renaissance Society of America, a Member of the Executive Council of the Cervantes
Society of America, and a Vocal [Spokesperson] on the Board of Directors of the
Asociaci6n Internacional Siglo de Oro. I have just been asked to stand for election to a
fourth council seat: the executive board of the Asociaci6n Internacional de Hispanistas,
the most important association for scholars of Hispanic Literatures in the world. There is
no question as to the "quality of my scholarship,, and the blatant falseness of that bland
critique made by my senior collegues shows disdain for Yale's ideals on academic
excellence. At the last meeting of the Modern Language Association of America (Austin,
TX, 2016), during the session on the status of the field in Golden Age Studies, two
different speakers highlighted my work as new, innovative, and evidence of the direction
research in my field is taking, and should take. Each speaker used one of my books as
the prime example of trends in the field: for one, it was my Law and History in
Cervantes' Don Quixote (2012), and for the other, my Ficino in Spain (2015). My work
clearly demonstrates "evidence of exceptional accomplishments and future promise"
(FH IV.H.2, criteria for Associate Professor with Tenure), and I am well on my way to
being one of "the foremost leaders" in my field ''throughout the world" (FH IV.H.2, criteria
for Professor). As Yale says of its tenured professors, the difference between Associate
Professor With Tenure and Professor with Tenure "is a difference in degree rather than


                                                                                   Byrne 12
                                                                               Byrne000433
    Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 14 of 15




in kind" (FH IV.H.2). I am already a respected leader in my field, both nationally and
internationally, as the elected posts to boards and representative positions make clear.
The facts of my curriculum vitae do not lie,

Clear evidence of the improper motivations of RA, RGE, and NV are found in their
inconsistent application of standards to the same book that has garnered applause from
all other scholars in my field. In 2013 those three colleagues had nothing but praise for
my Law and History in Cervantes Don Quixote (2012) as they promoted me to
Associate Professor on Term, assuring the administration ih their 2013 Departmental
Case Summary for my promotion that with that book, I had attained the standards:
"significant published research and scholarship representing early demonstrations of
disciplinary or interdisciplinary leadership, excellent teaching and mentoring of students,
and engaged university citizenship" (FH IV.H.1) necessary for that rank. Despite those
encomiums, in their 2016 Departmental Case Summary denying me tenure, the same
three faculty members inexplicably reverse course and attempt to smear and defame
that very same book. Their inconsistent positions are evidence of bias and bad faith,
contrary to FH IILL3.a.ii, which calls for "fair and adequate consideration." The charges
to Yale facul~y regarding promotion reviews: "the application of fair and consistent
standards and proc:esses" {FH 11.B), to "participate constructively and without
discrimination" (FH 11.B.3), and to evaluate the professional competence of colleagues
using only criteria that directly reflect professional perforrnance (FH H.B.3.j), were
treated with contempt by those three senior colleagues. They ignored my professional
performance, while acting and voting on the basis of unrelated, unfarr, discriminatory
and personal political motives. For their two;..year long spate of retaliatory acts against
me leading up to, and even continuing after that February 9, 2016 vote, see Appeal 1.

Far from Yale's "philosophy of mutual tolerance and respece in which "Physical
restriction, coercion, or intimidation of any member of the community is contrary to the
basic principles of the University" (FH II.A), the departmental climate of intolerable
intimidation and verbal bullying c:;reated and marntained by RA, RGE, and NV made a
fair tenure review an impossibility, From fall 2014 through spring 2015, it was necessary
for me to cons.ult with the FAS Dean's office on multiple occasions regarding the
irrational behavior of the same three faculty members, as they earned for themselves
the dubious distinction of being the only department at Yale to ever deny the APL
proposal of a Junior colleague. Their scorn for FASTAP policy was evident then. On
April 1, 2015, for obvious reasons, I had no recourse but to ask two of my colleagues to
recuse themselves from my tenure review (see Appeal 1} RGE openly and shamelessly
proclaims his contempt for FASTAP, broadcasting his fixed view that no tenure case at
Yale should ever be granted. Given that biased predetermination, he cannot be a fair
and impartial decision rnaker, and he should be barred from voting on any tenure case.
RA has made me a scapegoat for her anger about negative publicity in the YDN and,: in
April of 2015, she publically shouted and hurled false accusations at me (see Appeal 1).
The chair of my tenure review committee, NV, was disgraced by removal from
departmental administrative office following negative findings in the report on the
departmental climate review, yet inexplicably left as chair of my review committee. The



                                                                                  Byrne 13
                                                                              Byrne000434
      Case 3:17-cv-01104-VLB Document 82-22 Filed 05/15/19 Page 15 of 15




denial of tenure vote was pushed through Without even sdlowing me the procedural 45-
day period to appeal the earlier denial of my recusal request, despite my expressed
intent to do so. Even as she arranged the meeting at which she would inform me. of the
denial of tenure vote, NV continued plotting with RA and KS to cause me further
professional damage. Those vindictive, retaliatory actions taken by my senior
colleagues are deplorable, and provide clear evidence oftheir bia~. The phrase itself,
"arbitrary and capricious," suggests variance from a procedural norm and standard: to
the contrary, the Department of Spanish & Portuguese at Yale is known for its open
anti-procedural ideology flaunted by RGE and abetted by .RA and NV. Together, they
have a perfect record of arbitrary and capricious decisions, and their insolent, public
defiance of Yale policy i.s an untenable posture for your ·office to support.

From start to finish, my tenure review was handled improperly. The plethora of
complaints against RA, RGE, and NV should have led to my review being removed
entirely from a department in crisis. Instead, it was left in the same unclean hands
responsible for the creation of that critical .situation. Those three senior colleagues used
a farcical and flimsy pretense of judgment on substantive issues of professional
competence as cover for their own improper motivations. Due to their malintent, and to
the freedom they were given to exercise it, the Yale administration failed its promise to
me of a fair review on the merits,



REQUESTED RELIEF

I ask your office to review my full dossier (returned to me on Feb. 15, and at your
disposal), along with all documents filed for my tenure review1 including the letters from
external referees that surely attest to my original contributions to research in my field, as
well as to the breadth, depth, and impact of my work. I also ask that you review carefully
the inexplicable contradictions in filings by the same department for my 2013 promotion
versus this 2016 determination, as well as the full departmental climate review report.
This last will attest to the obvious incompatibility between the department's ongoing
crisis situation and the possibility of a fair tenure process in the midst of it. I am certain
that such a review will convince you of the need to reverse this corrupt decision, and to
grant me the tenure that I have earned on my merits.


Yours truly,
  _,,.,-__,,,.,..    . ,
                       •• / ~
                            / /?.     /

~~~                    .   1/1/1/ _ _ . , · - - - - -

Susan Byrne ' ·            ·

   ~       /J~      ,fa,0/~




                                                                                     Byrne 14
                                                                                 Byrne000435
